PER CURIAM.
This case involves only questions of fact. The District Judge saw the three witnesses who testified, and his conclusion must have been largely influenced by their appearance, as there is nothing determinative in the printed record. We can therefore see no reason *1021for disturbing his decision. It is as probable that the Socony No. 8 was on the wrong side of the river as that she was seeking a haven. The proof of any fault on the part of the Olympia is certainly open to doubt.
Decree affirmed.